Exhibit 10.3


 


QUIDEL CORPORATION


 


RESTRICTED STOCK AWARD AGREEMENT


 

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
January 16, 2009 by and between Quidel Corporation (the “Company”) and Douglas
C. Bryant (“Bryant”).

 

1.             Award.  Pursuant to the Company’s Amended and Restated 2001
Equity Incentive Plan (the “Plan”), effective as of the date of your
commencement of employment with the Company (the “Grant Date”), the Company
hereby grants to you 100,000 restricted shares of Company common stock (the
“Restricted Shares”).

 

2.             Restrictions.  The Restricted Shares granted to you on the Grant
Date are subject to the limitations that are set forth in this Agreement and in
the Plan.  Without limiting the foregoing, the Restricted Shares may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
alienated or encumbered unless and until the relevant restrictions lapse, as
provided in Section 3 below.

 

3.             Lapse of Restrictions on Restricted Shares.  The Restricted
Shares remain subject to forfeiture until the restrictions covering the
Restricted Shares lapse.  Provided that you remain an employee of the Company,
in accordance with and as set forth in the Plan, the restrictions on the
Restricted Shares lapse twenty-five percent (25%) annually per year upon the
anniversary of the Grant Date.

 

4.             Payment of Purchase Price.  As consideration for the Restricted
Shares, you agree to pay to the Company $1000.00 in cash which is an amount
equal to $0.01 per share of the Restricted Shares within seven (7) business days
of commence of employment with the Company.

 

5.             Custody of Shares.  Your rights with respect to the Restricted
Shares will be evidenced by this Agreement.  The Restricted Shares subject
hereto will be held in book-entry form by the Company and its transfer agent and
will be classified as restricted in the book-entry account in your name, until
restrictions lapse.  As restrictions lapse on the Restricted Shares, you may
either instruct the Company to issue a physical certificate in your name or
transfer the vested shares to your designated brokerage account.

 

6.             Repurchase.  In the event that your employment with the Company
is terminated for any reason, the Company will repurchase any remaining
Restricted Shares (shares in which the restrictions have not lapsed) following
your termination for an amount equal to $0.01 per share, without interest or
premium, in accordance with the Plan.

 

7.             Tax Withholding Obligations.  In general, when restrictions on
shares of your Restricted Shares lapse, you recognize ordinary income for
federal and state tax purposes in an amount equal to the excess of the fair
market value of the shares at that time over the purchase price.  In this
regard, you trigger tax withholding obligations and are required to remit to the
Company an amount sufficient to satisfy such tax withholding obligations for
payment over to the appropriate taxing authorities.  The Company may, in the
exercise of its discretion in accordance with the Plan, allow satisfaction of
tax withholding requirements by accepting

 

--------------------------------------------------------------------------------


 

delivery of stock of the Company or by withholding a portion of the shares of
the Restricted Shares that are otherwise issuable in connection with any lapse
of restrictions.

 

8.             Section 83(b) Election.  You understand that you are entitled to
make an election pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) within thirty (30) days after the Grant Date, or
comparable provisions of any state tax law, to include in your gross income the
fair market value (as of the date of acquisition) of the Restricted Shares to
the extent it exceeds the purchase price paid for the Restricted Shares only if,
prior to making any such election, you (a) notify the Company of your intention
to make such election, by delivering to the Company a copy of the fully-executed
Section 83(b) Election Form attached hereto as Exhibit A, and (b) pay to the
Company an amount sufficient to satisfy any taxes or other amounts required by
any governmental authority to be withheld or paid over to such authority for
your account, or otherwise make arrangements satisfactory to the Company for the
payment of such amounts through withholding or otherwise.  You understand that
if you do not make a proper and timely Section 83(b) election, generally under
Section 83 of the Code, at the time the forfeiture restrictions applicable to
the Restricted Shares lapse, you will recognize ordinary income and be taxed in
an amount equal to the fair market value of the Restricted Shares as of the date
the forfeiture restrictions lapse.

 

You acknowledge that it is your sole responsibility, and not the Company’s, to
file a timely election under Section 83(b), even if you request that the Company
or its representative make this filing on your behalf.  You are relying solely
on your advisors with respect to the decision as to whether or not to file a
Section 83(b) election.

 

9.             Miscellaneous.

 

(a)           Entire Agreement.  This Agreement and the Plan, which is
incorporated by reference herein, together constitute the entire agreement
regarding the Restricted Shares, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and
understandings, between the parties with respect to the subject matter of this
Agreement.  This Agreement shall be binding upon and inure solely to the benefit
of each of the parties and their respective successors and assigns.

 

(b)           Amendment.  This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed on behalf of each party hereto.

 

(c)           No Right to Continued Employment.  The grant of Restricted Shares
and this Agreement do not confer upon you any right to continue as an employee
of the Company or an affiliate of the Company, nor does it limit in any way the
right of the Company or any affiliate of the Company to terminate your services
with the Company or any such affiliate at any time, with or without cause. 
Unless otherwise set forth in a written agreement binding upon the Company or
any affiliate of the Company, your employment by the Company or any affiliate is
“at will.”

 

(d)           No Assignment.  You may not assign this Agreement or any rights
granted hereunder.

 

--------------------------------------------------------------------------------


 

(e)           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party.  This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first indicated above.

 

 

 

QUIDEL CORPORATION

 

 

 

 

 

 

 

By: 

/s/ Mark A. Pulido

 

 

Printed Name: Mark A. Pulido

 

 

Title:

Chairman of the Board of Directors,

 

 

 

Quidel Corporation

 

 

 

 

 

 

 

Douglas C. Bryant

 

 

 

 

 

 

By: 

/s/ Douglas C. Bryant

 

 

Douglas C. Bryant

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Restricted Stock Award Agreement

 

ELECTION TO INCLUDE VALUE OF RESTRICTED PROPERTY
IN GROSS INCOME IN YEAR OF TRANSFER

 

INTERNAL REVENUE CODE § 83(b)

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code with respect to the property described below, and supplies the following
information in accordance with the regulations promulgated thereunder:

 

1.

Name, address and taxpayer identification number of the undersigned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Taxpayer I.D. No.:

 

 

 

Taxpayer I.D. No. of Spouse (if applicable)

 

 

 

 

2.

Description of property with respect to which the election is being made:

 

 

 

                         shares of Common Stock of Quidel Corporation, a
Delaware corporation (the “Company”)

 

 

3.

Date on which property was acquired:

 

 

4.

Taxable year to which this election relates:

 

 

5.

Nature of the restrictions to which the property is subject:

 

 

 

If the taxpayer’s service as a                              of the Company
terminates for any reason before the restrictions on the Common Stock lapse, the
Company will repurchase the Common Stock from the taxpayer at $0.01 per share.
The Common Stock vests according to the following schedule:

 

 

 

The Common Stock is non-transferable by the taxpayer until the restrictions
lapse and is held as restricted in a book-entry account of the Company and its
transfer agent, under taxpayer’s name.

 

 

6.

Fair market value of the property:

 

 

 

The fair market value at the time of transfer (determined without regard to any
restrictions other than restrictions that by their terms will never lapse) of
the property with respect to which this election is being made is
$                  per share.

 

 

7.

Amount paid for the property:

 

 

 

The amount paid by the taxpayer for said property is $0.01 per share.

 

 

8.

Furnishing statement to employer:

 

 

 

A copy of this statement has been furnished to Quidel Corporation.

 

 

Date:

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Printed Name

 

This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the date of the Grant Date of the Restricted Shares. 
This filing should be made by registered or certified mail, return receipt
requested.  The taxpayer must retain two (2) copies of the completed form for
filing with his or her Federal and state tax returns for the current tax year
and an additional copy for his or her records.

 

--------------------------------------------------------------------------------


 

By her signature below, the spouse of Bryant, if Bryant is legally married as of
the date of execution of this Agreement, acknowledges that she has read this
Agreement and is familiar with the terms and provisions thereof and agrees to be
bound by all the terms and conditions of said Agreement.

 

 

/s/ Kathelynn Bryant

 

Spouse’s Signature

 

 

 

 

 

Kathelynn Bryant

 

Printed Name

 

 

 

 

 

Dated:

January 15, 2009

 

By his signature below, Bryant represents that he is not legally married as of
the effective date of this Agreement.

 

 

 

 

Douglas C. Bryant

 

 

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------